Name: 1999/454/EC: Commission Decision of 22 June 1999 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards fire stopping, fire sealing and fire protective products (notified under document number C(1999) 1481) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: building and public works;  consumption;  technology and technical regulations;  marketing;  environmental policy
 Date Published: 1999-07-14

 Avis juridique important|31999D04541999/454/EC: Commission Decision of 22 June 1999 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards fire stopping, fire sealing and fire protective products (notified under document number C(1999) 1481) (Text with EEA relevance) Official Journal L 178 , 14/07/1999 P. 0052 - 0055COMMISSION DECISIONof 22 June 1999on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards fire stopping, fire sealing and fire protective products(notified under document number C(1999) 1481)(Text with EEA relevance)(1999/454/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of the laws, regulations and administrative provisions of the Member States relating to construction products(1), as amended by Directive 93/68/EEC(2), and in particular Article 13(4) thereof,(1) Whereas the Commission is required to select, as between the two procedures pursuant to Article 13(3) of Directive 89/106/EEC for attesting the conformity of a product, "the least onerous possible procedure consistent with safety"; whereas this means that it is necessary to decide whether, for a given product or family of products, the existence of a factory production control system under the responsibility of the manufacturer is a necessary and sufficient condition for an attestation of conformity, or whether, for reasons related to compliance with the criteria mentioned in Article 13(4), the intervention of an approved certification body is therefore required;(2) Whereas Article 13(4) requires that the procedure thus determined must be indicated in the mandates and in the technical specifications; whereas, therefore, it is desirable to define the concept of products or family of products as used in the mandates and in the technical specifications;(3) Whereas the two procedures provided for in Article 13(3) are described in detail in Annex III to Directive 89/106/EEC; whereas it is necessary therefore to specify clearly the methods by which the two procedures must be implemented, by reference to Annex III, for each product or family of products, since Annex III gives preference to certain systems;(4) Whereas the procedure referred to in point (a) of Article 13(3) corresponds to the systems set out in the first possibility, without continuous surveillance, and the second and third possibilities of point (ii) of Section 2 of Annex III, and the procedure referred to in point (b) of Article 13(3) corresponds to the systems set out in point (i) of Section 2 of Annex III, and in the first possibility, with continuous surveillance, of point (ii) of Section 2 of Annex III;(5) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction,HAS ADOPTED THIS DECISION:Article 1The products set out in Annex I shall have their conformity attested by a procedure whereby, in addition to a factory production control system operated by the manufacturer, an approved certification body is involved in assessment and surveillance of the production control or of the product itself.Article 2The procedure for attesting conformity as set out in Annex II shall be indicated in mandates for guidelines for European technical approval.Article 3This Decision is addressed to the Member States.Done at Brussels, 22 June 1999.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 40, 11.2.1989, p. 12.(2) OJ L 220, 30.8.1993, p. 1.ANNEX IFire stopping and fire sealing products(1):Fire protective products (including coatings)(2)(3):- for fire compartmentation and/or fire protection or fire performance(1) Excluding gypsum products (e.g. board, blocks, plaster), mineral wool products, blocks and prefabricated reinforced components of AAC and LAC, masonry mortar, rendering/plastering mortar, calcium silicate products and cellular glass products.(2) Excluding gypsum products (e.g. board, blocks, plaster), mineral wool products, blocks and prefabricated reinforced components of AAC and LAC, masonry mortar, rendering/plastering mortar, calcium silicate products and cellular glass products.(3) Also excluding panels for the fire protection of walls or ceilings and suspended ceiling kits (as included in Commission Decision 98/437/EC on internal and external wall and ceiling finishes (OJ L 194, 10.7.1998, p. 39)).ANNEX IIATTESTATION OF CONFORMITYNote:for products having more than one of the intended uses specified in the following families, the tasks for the approved body, derived from the relevant systems of attestation of conformity, are cumulative.PRODUCT FAMILYFIRE STOPPING, FIRE SEALING AND FIRE PROTECTION PRODUCTS (1/2)Systems of attestation of conformityFor the product(s) and intended use(s) listed below, EOTA is requested to specify the following system(s) of attestation of conformity in the relevant guideline for European technical approvals:>TABLE>Systeme 1: See directive 89/106/EEC, Annex III(2)(i), without audit testing of samples.The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such a characteristic (see Article 2.1 of Directive 89/106/EEC and, where applicable, point 1.2.3 of the Interpretative Documents). In those cases the verification of such a charecteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.PRODUCT FAMILYFIRE STOPPING, FIRE SEALING AND FIRE PROTECTIVE PRODUCTS (2/2)Systems of attestation of conformityFor the product(s) and intended use(s) listed below, EOTA is requested to specify the following system(s) of attestation of conformity in the relevant guideline for European technical approvals:>TABLE>System 1: See CPD Annex III(2)(i), without audit testing of samples.System 3: See CPD Annex III(2)(ii), second possibility.System 4: See CPD Annex III(2)(ii), third possibility.The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such a characteristic (see Article 2(1) of the CPD and, where applicable, clause 1.2.3 of the interpretative documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.